Exhibit 10.6

 

Execution Version

 

 

 

AMENDED AND RESTATED SECOND LIEN

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

each of the Grantors (as defined herein)

 

in favor of

 

 

WELLS FARGO ENERGY CAPITAL, INC.,

 

as Administrative Agent

 

 

Dated as of October 28, 2011

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

 

 

Section 1.01

Definitions

1

 

Section 1.02

Other Definitional Provisions; References

3

 

 

 

 

ARTICLE II

GUARANTEE

4

 

 

 

 

 

Section 2.01

Guarantee

4

 

Section 2.02

Payments

5

 

 

 

 

ARTICLE III

GRANT OF SECURITY INTEREST

5

 

 

 

 

 

Section 3.01

Grant of Security Interest

5

 

Section 3.02

Transfer of Pledged Securities

6

 

Section 3.03

Grantors Remains Liable under Accounts, Chattel Paper and Payment Intangibles

7

 

 

 

 

ARTICLE IV

ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

7

 

 

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

7

 

Section 4.02

No Subrogation, Contribution or Reimbursement

10

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

10

 

 

 

 

 

Section 5.01

Representations in Credit Agreement

10

 

Section 5.02

Benefit to the Guarantor

11

 

Section 5.03

Solvency

11

 

Section 5.04

Title; No Other Liens

11

 

Section 5.05

Perfected Second Priority Liens

11

 

Section 5.06

Legal Name, Organizational Status, Chief Executive Office

11

 

Section 5.07

Prior Names, Addresses, Locations of Tangible Assets

12

 

Section 5.08

Pledged Securities

12

 

Section 5.09

Goods

12

 

Section 5.10

Instruments and Chattel Paper

12

 

Section 5.11

Truth of Information; Accounts

12

 

Section 5.12

Governmental Obligors

12

 

Section 5.13

Patents and Trademarks

13

 

 

 

 

ARTICLE VI

COVENANTS

13

 

 

 

 

 

 

Section 6.01

Covenants in Credit Agreement

13

 

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

13

 

Section 6.03

Maintenance of Records

14

 

Section 6.04

Right of Inspection

14

 

Section 6.05

Further Identification of Collateral

15

 

Section 6.06

Changes in Locations, Name, etc

15

 

Section 6.07

Compliance with Contractual Obligations

15

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

Section 6.08

Limitations on Dispositions of Collateral

15

 

Section 6.09

Pledged Securities

15

 

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

17

 

Section 6.11

Analysis of Accounts, Etc

17

 

Section 6.12

Instruments and Tangible Chattel Paper

17

 

Section 6.13

Maintenance of Equipment

17

 

Section 6.14

Patents and Trademarks

17

 

Section 6.15

Commercial Tort Claims

19

 

Section 6.16

Letter-of-Credit Rights

19

 

 

 

 

 

ARTICLE VII

REMEDIAL PROVISIONS

20

 

 

 

 

 

 

Section 7.01

Pledged Securities

20

 

Section 7.02

Collections on Accounts, Etc

21

 

Section 7.03

Proceeds

21

 

Section 7.04

New York UCC and Other Remedies

22

 

Section 7.05

Private Sales of Pledged Securities

23

 

Section 7.06

Waiver; Deficiency

23

 

Section 7.07

Non-Judicial Enforcement

24

 

 

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

24

 

 

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

24

 

Section 8.02

Duty of Administrative Agent

25

 

Section 8.03

Execution of Financing Statements

26

 

Section 8.04

Authority of Administrative Agent

26

 

 

 

 

 

ARTICLE IX

SUBORDINATION OF INDEBTEDNESS

27

 

 

 

 

 

Section 9.01

Subordination of All Guarantor Claims

27

 

Section 9.02

Claims in Bankruptcy

27

 

Section 9.03

Payments Held in Trust

27

 

Section 9.04

Liens Subordinate

27

 

Section 9.05

Notation of Records

28

 

 

 

 

 

ARTICLE X

MISCELLANEOUS

28

 

 

 

 

 

 

Section 10.01

Waiver

28

 

Section 10.02

Notices

28

 

Section 10.03

Payment of Expenses, Indemnities, Etc

28

 

Section 10.04

Amendments in Writing

29

 

Section 10.05

Successors and Assigns

29

 

Section 10.06

Invalidity

29

 

Section 10.07

Counterparts

29

 

Section 10.08

Survival

29

 

Section 10.09

Captions

30

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 10.10

No Oral Agreements

30

 

Section 10.11

Governing Law; Submission to Jurisdiction

30

 

Section 10.12

Acknowledgments

31

 

Section 10.13

Additional Grantors

32

 

Section 10.14

Set-Off

32

 

Section 10.15

Releases

32

 

Section 10.16

Reinstatement

33

 

Section 10.17

Acceptance

33

 

Section 10.18

Amended and Restated Intercreditor Agreement

33

 

Section 10.19

Existing Guarantee and Collateral Agreement

33

 

SCHEDULES:

 

1.                                       Notice Addresses of Guarantors

 

2.                                       Description of Pledged Securities

 

3.                                       Filings and Other Actions Required to
Perfect Security Interests

 

4.                                       Legal Name, Location of Jurisdiction of
Organization, Organizational Identification Number, Taxpayor Identification
Number and Chief Executive Office

 

5.                                       Prior Names, Prior Chief Executive
Office, Location of Tangible Assets

 

6.                                       Patents and Patent Licenses

 

7.                                       Trademarks and Trademark Licenses

 

ANNEX:

 

1.                                       Form of Assumption Agreement

 

iii

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated
as of October 28, 2011, is made by KODIAK OIL & GAS (USA) INC., a Colorado
corporation (the “Borrower”) and each of the other signatories hereto other than
the Administrative Agent (the Borrower and each of the other signatories hereto
other than the Administrative Agent, together with any other Subsidiary of the
Borrower that becomes a party hereto from time to time after the date hereof,
the “Grantors”), in favor of WELLS FARGO ENERGY CAPITAL, INC., as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), for the banks and other financial institutions (the
“Lenders”) from time to time parties to that certain Amended and Restated Second
Lien Credit Agreement, dated as of even date herewith (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, the Administrative Agent, and the other Agents party
thereto.

 

R E C I T A L S

 

A.                                   The Borrower, as borrower, the lenders
thereto, Wells Fargo Energy Capital, Inc., as administrative agent for the
lenders thereto and others, are parties to that certain Second Lien Credit
Agreement dated as of November 30, 2010, as amended by that certain First
Amendment dated as of July 15, 2011 (as amended, the “Existing Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

 

B.                                     Pursuant to the Existing Credit
Agreement, the Borrower, the Grantors, Wells Fargo Bank Energy Capital, Inc., as
administrative agent for the lenders party to the Existing Credit Agreement and
others, heretofore executed that certain Guarantee and Collateral Agreement,
dated as of November 30, 2010 (as amended, supplemented, or otherwise modified,
the “Existing Guaranty”).

 

C.                                     The Borrower has requested, and Wells
Fargo Energy Capital, Inc., as administrative agent for the lenders party to the
Existing Credit Agreement, and the lenders thereto have agreed, to amend and
restate the Existing Credit Agreement and the Existing Guaranty.

 

D.                                    The Borrower, as borrower, the Lenders,
the Administrative Agent, as administrative agent for the Lenders and others,
executed the Credit Agreement pursuant to which, upon the terms and conditions
stated therein, the Lenders agreed to make loans and other extensions of credit
to the Borrower.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders and the other Secured Parties, as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
Definitions

 

Section 1.01  Definitions.

 

(a)           As used in this Agreement, each term defined above shall have the
meaning indicated above.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms as well as all uncapitalized terms
that are defined in the New York UCC on the date hereof are used herein as so
defined:  Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel
Paper.

 

(b)           The following terms shall have the following meanings:

 

“Account Debtor” shall mean a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Collateral” shall have the meaning assigned such term in Section 3.01.

 

“New York UCC” shall mean the Uniform Commercial Code, as it may be amended,
from time to time in effect in the State of New York.

 

“Discharge of First Lien Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

 

“First Lien Administrative Agent” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“First Lien Guarantee and Collateral Agreement” means that certain Amended and
Restated Guarantee and Collateral Agreement, dated as of even date herewith,
made by each of the Grantors party thereto in favor of First Lien Administrative
Agent.

 

“First Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Guarantors” shall mean, collectively, each Grantor other than the Borrower.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 10.18.

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of the Borrower and each Guarantor to the Secured Parties, of
whatsoever nature and howsoever

 

2

--------------------------------------------------------------------------------


 

evidenced, due or to become due, now existing or hereafter arising, whether
direct or indirect, absolute or contingent, which may arise under, out of, or in
connection with the Credit Agreement, the other Loan Documents and all other
agreements, guarantees, notes and other documents entered into by any party in
connection therewith, and any amendment, restatement or modification of any of
the foregoing, including, but not limited to, the full and punctual payment when
due of any unpaid principal of the Loans, interest (including, without
limitation, interest accruing at any post-default rate and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced by and expenses
incurred in order to preserve any collateral or security interest, whether due
after acceleration or otherwise.

 

“Patents” shall mean: (i) all letters patent of the United States and all
reissues and extensions thereof, including, without limitation, any thereof
referred to in Schedule 6 hereto, and (ii) all applications for letters patent
of the United States and all divisions, continuations and continuations-in-part
thereof or any other country, including, without limitation, any thereof
referred to in Schedule 6 hereto.

 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by any Grantor of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 6 hereto.

 

“Pledged Securities” shall mean: (i) the equity interests described or referred
to in Schedule 2; and (ii) (a) the certificates or instruments, if any,
representing such equity interests, (b) all dividends (cash, stock or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such equity
interests, (c) all replacements, additions to and substitutions for any of the
property referred to in this definition, including, without limitation, claims
against third parties, (d) the proceeds, interest, profits and other income of
or on any of the property referred to in this definition and (e) all books and
records relating to any of the property referred to in this definition.

 

“Secured Parties” shall mean, collectively, the Administrative Agent and the
Lenders.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Trademarks” shall mean:  (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 7 hereto, and (ii) all renewals
thereof.

 

3

--------------------------------------------------------------------------------


 

“Trademark License” shall mean any agreement, written or oral, providing for the
grant by any Grantor of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule 7 hereto.

 

Section 1.02  Other Definitional Provisions; References.  The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms.  The gender of all words shall include the masculine,
feminine, and neuter, as appropriate.  The words “herein,” “hereof,” “hereunder”
and other words of similar import when used in this Agreement refer to this
Agreement as a whole, and not to any particular article, section or subsection. 
Any reference herein to a Section shall be deemed to refer to the applicable
Section of this Agreement unless otherwise stated herein.  Any reference herein
to an exhibit, schedule or annex shall be deemed to refer to the applicable
exhibit, schedule or annex attached hereto unless otherwise stated herein. 
Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

ARTICLE II
Guarantee

 

Section 2.01  Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and each of their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower and the Guarantors when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.  This is a guarantee
of payment and not collection and the liability of each Guarantor is primary and
not secondary.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

 

(c)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

 

(d)           Each Guarantor agrees that if the maturity of any of the
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor.  The guarantee contained in this Article II shall remain in
full force and effect until all the Obligations shall have been satisfied by
payment in full, and the Credit Agreement and the total Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement, no Obligations may be outstanding.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other

 

4

--------------------------------------------------------------------------------


 

Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Obligations are
paid in full, and the Credit Agreement and the total Commitments are terminated.

 

Section 2.02  Payments.  Each Guarantor hereby agrees and guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in United States dollars at the Administrative Agent’s principal
office in Denver, Colorado.

 

ARTICLE III
Grant of Security Interest

 

Section 3.01  Grant of Security Interest.  Each Grantor hereby pledges, assigns
and transfers to the Administrative Agent, and grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest and whether now existing or hereafter
coming into existence (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations:

 

(1)           all Accounts;

 

(2)           all Chattel Paper (whether Tangible Chattel Paper or Electronic
Chattel Paper);

 

(3)           all Commercial Tort Claims;

 

(4)           all Deposit Accounts other than payroll, withholding tax and other
fiduciary Deposit Accounts;

 

(5)           all Documents;

 

(6)           all General Intangibles (including, without limitation, rights in
and under any Swap Agreements);

 

(7)           all Goods (including, without limitation, all Inventory and all
Equipment, but excluding all Fixtures);

 

(8)           all Instruments;

 

(9)           all Investment Property;

 

5

--------------------------------------------------------------------------------


 

(10)         all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

 

(11)         all Patents;

 

(12)         all Patent Licenses;

 

(13)         all Pledged Securities;

 

(14)         all Supporting Obligations;

 

(15)         all Trademarks;

 

(16)         all books and records pertaining to the Collateral; and

 

(17)         to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted pursuant to this Article II attach to, or the term “Collateral”
be deemed to include, (a) any of the outstanding equity interests in a
Subsidiary of any Grantor organized under the laws of a jurisdiction not located
in the United States of America ( a “Foreign Subsidiary”) (i) in excess of 65%
of the voting power of all classes of equity interests of such Foreign
Subsidiary entitled to vote in the election of directors or other similar body
of such Foreign Subsidiary or (ii) to the extent that the pledge thereof is
prohibited by the laws of the jurisdiction of such Foreign Subsidiary’s
organization; (b) any equity interest in any Foreign Subsidiary that is not a
first-tier Subsidiary of any Grantor; (c) any lease, license, contract, property
rights or agreement to which a Grantor is a party or any of such Grantor’s
rights or interests thereunder, if, and for so long as and to the extent that,
the grant of the security interest hereunder would constitute or result in (i)
the abandonment, invalidation or unenforceability of any material right, title
or interest of such Grantor therein or (ii) a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract, property
rights or agreement (other than to the extent that any such breach, termination
or default would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code (or any successor provision or
provisions) of any relevant jurisdiction, any other applicable law or principles
of equity), provided, however, that the security interest granted hereunder (x)
shall attach immediately when the condition causing such abandonment,
invalidation or unenforceability is remedied, (y) shall attach immediately to
any severable term of such lease, license, contract, property rights or
agreement to the extent that such attachment does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
any such lease, license, contract, property rights or agreement to which the
account debtor or such Grantor’s counterparty has consented to such attachment;
and (d) any application to register any Trademark prior to the filing under
applicable law of a verified statement of use (or the equivalent) for such
Trademark to the extent the creation of a security interest therein or the grant
of a mortgage thereon would void or invalidate such Trademark (collectively, the
“Excluded Property”); provided, however, that any Collateral (or any portion
thereof) that ceases to satisfy the criteria for Excluded Property (whether as a
result of a Grantor obtaining any necessary consent, any change in any rule of
law, statute or regulation or

 

6

--------------------------------------------------------------------------------


 

otherwise) shall no longer be Excluded Property and the security interest
granted hereunder shall attach immediately to such Collateral (or portion
thereof) at such time.

 

Section 3.02  Transfer of Pledged Securities.  All certificates and instruments
representing or evidencing the Pledged Securities shall be delivered to and held
pursuant hereto by the First Lien Administrative Agent or a Person designated by
the First Lien Administrative Agent, in either case, which shall act as the
Administrative Agent’s bailee and agent in accordance with the terms of the
Intercreditor Agreement, and, in the case of an instrument or certificate in
registered form, shall be duly indorsed to the First Lien Administrative Agent
or in blank by an effective indorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the First Lien
Administrative Agent.  As required by and in compliance with the Intercreditor
Agreement, upon the Discharge of First Lien Obligations, (i) the First Lien
Administrative Agent shall transfer the possession and control of all
certificates and instruments representing or evidencing the Pledged Securities,
together with any necessary endorsements but without recourse or warranty, and
(ii) all Pledged Securities must be delivered or transferred in such manner, and
each Grantor shall take all such further action as may be requested by the
Administrative Agent, as to permit the Administrative Agent to be a “protected
purchaser” to the extent of its security interest as provided in Section 8-303
of the New York UCC (if the Administrative Agent otherwise qualifies as a
protected purchaser).

 

Section 3.03  Grantors Remains Liable under Accounts, Chattel Paper and Payment
Intangibles.  Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts, Chattel Paper and Payment
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account, Chattel Paper or Payment
Intangible.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any such other
Secured Party of any payment relating to such Account, Chattel Paper or Payment
Intangible, pursuant hereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

 

ARTICLE IV
Acknowledgments, Waivers and Consents

 

Section 4.01  Acknowledgments, Waivers and Consents.

 

(a)                                  Each Guarantor acknowledges and agrees that
the obligations undertaken by it under this Agreement involve the guarantee and
each Grantor acknowledges and agrees that the obligations undertaken by it
involve the provision of collateral security for the obligations of

 

7

--------------------------------------------------------------------------------


 

Persons other than such Grantor (other than the Borrower) and that such
Guarantor’s guarantee and such Grantor’s provision of collateral security for
the Obligations are absolute, irrevocable and unconditional under any and all
circumstances.  In full recognition and furtherance of the foregoing, each
Grantor understands and agrees, to the fullest extent permitted under applicable
law and except as may otherwise be expressly and specifically provided in the
Loan Documents, that each Grantor shall remain obligated hereunder (including,
without limitation, with respect to the guarantee made by such Guarantor hereby
and the collateral security provided by such Grantor herein) and the
enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers and privileges of the Administrative
Agent and the other Secured Parties under this Agreement and the other Loan
Documents shall not be affected, limited, reduced, discharged or terminated in
any way:

 

(i)                                     notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (A) any demand for payment of any of the Obligations made
by the Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Obligations
continued; (B) the Obligations, the liability of any other Person upon or for
any part thereof or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, the Administrative Agent or any other Secured Party; (C) the Credit
Agreement, the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Majority
Lenders or all Lenders, as the case may be) may deem advisable from time to
time; (D) the Borrower, any Grantor or any other Person may from time to time
accept or enter into new or additional agreements, security documents,
guarantees or other instruments in addition to, in exchange for or relative to,
any Loan Document, all or any part of the Obligations or any Collateral now or
in the future serving as security for the Obligations; (E) any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released; and (F) any other event shall occur
which constitutes a defense or release of sureties generally; and

 

(ii)                                  without regard to, and each Grantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the illegality, invalidity or
unenforceability of the Credit Agreement, any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Party, (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Grantor or any other Person against
the Administrative Agent or any other Secured Party, (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Grantor or any other Person at
any time liable for the payment of all or part of the Obligations or the failure
of the Administrative Agent or any other Secured Party to file or enforce a
claim in bankruptcy or other proceeding with respect to any Person; or any sale,
lease or transfer of any or all of the assets of the any Grantor, or any changes
in the shareholders of any Grantor; (D) the fact that any Collateral or Lien
contemplated or

 

8

--------------------------------------------------------------------------------


 

intended to be given, created or granted as security for the repayment of the
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Grantors that it is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the Collateral for the Obligations; (E) any
failure of the Administrative Agent or any other Secured Party to marshal assets
in favor of any Grantor or any other Person, to exhaust any collateral for all
or any part of the Obligations, to pursue or exhaust any right, remedy, power or
privilege it may have against any Grantor or any other Person or to take any
action whatsoever to mitigate or reduce any Grantor’s liability under this
Agreement or any other Loan Document; (F) any law which provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation;
(G) the possibility that the Obligations may at any time and from time to time
exceed the aggregate liability of such Grantor under this Agreement; or (H) any
other circumstance or act whatsoever (with or without notice to or knowledge of
any Grantor), which constitutes, or might be construed to constitute, an
equitable or legal discharge or defense of the Borrower for the Obligations, or
of such Grantor under the guarantee contained in Article II or with respect to
the collateral security provided by such Grantor herein, or which might be
available to a surety or guarantor, in bankruptcy or in any other instance.

 

(b)                                 Each Grantor hereby waives to the extent
permitted by law:  (i) except as expressly provided otherwise in any Loan
Document, all notices to such Grantor, or to any other Person, including but not
limited to, notices of the acceptance of this Agreement, the guarantee contained
in Article II or the provision of collateral security provided herein, or the
creation, renewal, extension, modification, accrual of any Obligations, or
notice of or proof of reliance by the Administrative Agent or any other Secured
Party upon the guarantee contained in Article II or upon the collateral security
provided herein, or of default in the payment or performance of any of the
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in Article II and
the collateral security provided herein and no notice of creation of the
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrower need be given to any Grantor; and all dealings between
the Borrower and any of the Grantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Obligations, the guarantee contained in Article II and the
provision of collateral security herein; and (v) all principles or provisions of
law which conflict with the terms of this Agreement and which can, as a matter
of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other Grantor
or

 

9

--------------------------------------------------------------------------------


 

any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Grantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any Grantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Grantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any other Secured Party against any Grantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.  Neither the Administrative Agent nor any other Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for the guarantee contained
in Article II or any property subject thereto.

 

Section 4.02  No Subrogation, Contribution or Reimbursement.  Notwithstanding
any payment made by any Grantor hereunder or any set-off or application of funds
of any Grantor by the Administrative Agent or any other Secured Party, no
Grantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against the Borrower or any
other Grantor or any collateral security or guarantee or right of offset held by
the Administrative Agent or any other Secured Party for the payment of the
Obligations, nor shall any Grantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from the Borrower or
any other Grantor in respect of payments made by such Grantor hereunder, and
each Grantor hereby expressly waives, releases, and agrees not to exercise any
all such rights of subrogation, reimbursement, indemnity and contribution.  Each
Grantor further agrees that to the extent that such waiver and release set forth
herein is found by a court of competent jurisdiction to be void or voidable for
any reason, any rights of subrogation, reimbursement, indemnity and contribution
such Grantor may have against the Borrower, any other Grantor or against any
collateral or security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party shall be junior and subordinate
to any rights the Administrative Agent and the other Secured Parties may have
against the Borrower and such Grantor and to all right, title and interest the
Administrative Agent and the other Secured Parties may have in any collateral or
security or guarantee or right of offset.  The Administrative Agent, for the
benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit without regard to any subrogation rights
any Grantor may have, and upon any disposition or sale, any rights of
subrogation any Grantor may have shall terminate.

 

ARTICLE V
Representations and Warranties

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby represents
and warrants to the Administrative Agent and each other Secured Party that:

 

Section 5.01  Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to

 

10

--------------------------------------------------------------------------------


 

such Guarantor (in its capacity as a Subsidiary of the Borrower) or to the Loan
Documents to which such Guarantor is a party are true and correct in all
material respects, provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this Section
5.01, be deemed to be a reference to such Guarantor’s knowledge.

 

Section 5.02  Benefit to the Guarantor.  The Borrower is a member of an
affiliated group of companies that includes each Guarantor, and the Borrower and
the Guarantors are engaged in related businesses.  Each Guarantor is a
Subsidiary of the Borrower and its guaranty and surety obligations pursuant to
this Agreement reasonably may be expected to benefit, directly or indirectly,
it; and it has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
Borrower.

 

Section 5.03  Solvency.  Such Guarantor (i) is not insolvent as of the date
hereof and will not be rendered insolvent as a result of this Agreement (after
giving effect to Section 2.01(a)), (ii) is not engaged in a business or a
transaction, or about to engage in a business or a transaction, for which any
Property or assets remaining with it constitute unreasonably small capital, and
(iii) does not intend to incur, or believe it will incur, debts that will be
beyond its ability to pay as such debts mature.

 

Section 5.04  Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and Excepted Liens, such Grantor is the legal and
beneficial owner of its respective items of the Collateral free and clear of any
and all Liens.  No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, pursuant to this Agreement, the Security
Instruments or as are filed to secure Liens permitted by Section 9.03 of the
Credit Agreement.

 

Section 5.05  Perfected Second Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form), will constitute valid perfected security
interests in all of the Collateral (other than trucks, trailers and other motor
vehicles covered by a certificate of title law of any state, Commercial Tort
Claims subject to Section 6.15, Letter-of-Credit Rights less than $500,000 and
Deposit Accounts not maintained with the Administrative Agent or its Affiliates)
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor (except
for the First Lien Administrative Agent and the First Lenders prior to the
Discharge of First Lien Obligations) and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Liens granted in
connection with the Senior Revolving Credit Documents and Excepted Liens which
have priority over the Liens on the Collateral by operation of law.  No
effective financing statement or other registration or instrument similar in
effect covering any Collateral is on file in any recording office except any
that has been filed in favor of the Senior Administrative Agent or the Senior
Lenders in connection with the Senior Revolving Credit Documents, those in favor

 

11

--------------------------------------------------------------------------------


 

of the Secured Parties relating to this Agreement and any that has been filed to
perfect or protect any Excepted Lien.

 

Section 5.06  Legal Name, Organizational Status, Chief Executive Office.  On the
date hereof, the correct legal name of such Grantor, such Grantor’s jurisdiction
of organization, organizational number, taxpayor identification number and the
location of such Grantor’s chief executive office or sole place of business are
specified on Schedule 4.

 

Section 5.07  Prior Names, Addresses, Locations of Tangible Assets.  Schedule 5
correctly sets forth (a) all names and trade names that such Grantor has used in
the last five years and (b) the chief executive office of such Grantor over the
last five years (if different from that which is set forth in Section 5.06
above).

 

Section 5.08  Pledged Securities.  The shares (or such other interests) of
Pledged Securities pledged by such Grantor hereunder constitute all the issued
and outstanding shares (or such other interests) of all classes of the capital
stock or other equity interests of each Issuer owned by such Grantor.  All the
shares (or such other interests) of the Pledged Securities have been duly
authorized and validly issued and are fully paid and nonassessable; and such
Grantor is the record and beneficial owner of, and has good title to, the
Pledged Securities pledged by it hereunder, free of any and all Liens except
Excepted Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement or any other Security
Instrument, Liens on Property securing the Debt under the Senior Revolving
Credit Documents, and Excepted Liens.

 

Section 5.09  Goods.  No portion of the Collateral constituting Goods is in the
possession of a bailee that has issued a negotiable or non-negotiable document
covering such Collateral.

 

Section 5.10  Instruments and Chattel Paper.  Such Grantor has delivered to the
First Lien Administrative Agent, as bailee and agent for the Administrative
Agent in accordance with the Intercreditor Agreement, all Collateral
constituting Instruments and Chattel Paper.  No Collateral constituting Chattel
Paper or Instruments contains any statement therein to the effect that such
Collateral has been assigned to an identified party other than the First Lien
Administrative Agent (in its own capacity for the benefit of the Senior Lenders
or in its capacity as bailee for the Administrative Agent for the benefit of the
Lenders, or in both capacities), and the grant of a security interest in such
Collateral in favor of the First Lien Administrative Agent hereunder does not
violate the rights of any other Person as a secured party.

 

Section 5.11  Truth of Information; Accounts.  All information with respect to
the Collateral set forth in any schedule, certificate or other writing at any
time heretofore or hereafter furnished by such Grantor to the Administrative
Agent or any other Secured Party, and all other written information heretofore
or hereafter furnished by such Grantor to the Administrative Agent or any other
Secured Party is and will be true and correct in all material respects as of the
date furnished.  The amount represented by such Grantor to the Administrative
Agent and the Lenders from time to time as owing by each Account Debtor or by
all Account Debtors in respect of the Accounts, Chattel Paper and Payment
Intangibles will at such time be the correct amount actually owing by such
Account Debtor or Account Debtors thereunder.  The place

 

12

--------------------------------------------------------------------------------


 

where each Grantor keeps its records concerning the Accounts, Chattel Paper and
Payment Intangibles is as set forth on Schedule 4.

 

Section 5.12  Governmental Obligors.  None of the Account Debtors on such
Grantor’s Accounts, Chattel Paper or Payment Intangibles is a Governmental
Authority.

 

Section 5.13  Patents and Trademarks.  Schedule 6 hereto includes all Patents
and Patent Licenses owned by such Grantor in its own name as of the date
hereof.  Schedule 7 hereto includes all Trademarks and Trademark Licenses owned
by such Grantor in its own name as of the date hereof.  To the best of each such
Grantor’s knowledge, each Patent and Trademark is valid, subsisting, unexpired,
enforceable and has not been abandoned.  Except as set forth in either such
Schedule, none of such Patents and Trademarks is the subject of any licensing or
franchise agreement.  No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of any
Patent or Trademark.  No action or proceeding is pending (i) seeking to limit,
cancel or question the validity of any Patent or Trademark, or (ii) which, if
adversely determined, would Material Adverse Effect on the value of any Patent
or Trademark.

 

ARTICLE VI
Covenants

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full and the total Commitments shall have
terminated:

 

Section 6.01  Covenants in Credit Agreement.  In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

Section 6.02  Maintenance of Perfected Security Interest; Further Documentation.

 

(a)                                  Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.05 and shall, in accordance with the
terms of the Intercreditor Agreement, defend such security interest against the
claims and demands of all Persons whomsoever except for Excepted Liens.

 

(b)                                 At any time and from time to time, upon the
request of the Administrative Agent or any other Secured Party, and at the sole
expense of such Grantor, such Grantor will promptly and duly give, execute,
deliver, indorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to
financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or advisable or as the Administrative Agent
may reasonably request to create, perfect, establish the priority of, or to
preserve the validity, perfection or priority of, the Liens granted by this
Agreement or to enable the Administrative Agent or any other Secured Party to
enforce its rights, remedies, powers and

 

13

--------------------------------------------------------------------------------


 

privileges under this Agreement with respect to such Liens or to otherwise
obtain or preserve the full benefits of this Agreement and the rights, powers
and privileges herein granted .

 

(c)                                  Without limiting the obligations of the
Grantors under Section 6.02(b):  (i) upon the request of the Administrative
Agent or any other Secured Party, such Grantor shall take or cause to be taken
all actions (other than any actions required to be taken by the Administrative
Agent or any Lender) requested by the Administrative Agent to cause the
Administrative Agent to (A) have “control” (within the meaning of Sections
9-104, 9-105, 9-106, and 9-107 of the New York UCC) over any Collateral
constituting Deposit Accounts, Electronic Chattel Paper, Investment Property
(including the Pledged Securities), except to the extent that any such
Collateral is subject to the “control” of the First Lien Administrative Agent,
or Letter-of-Credit Rights, including, without limitation, executing and
delivering any agreements, in form and substance satisfactory to the
Administrative Agent, with securities intermediaries, issuers or other Persons
in order to establish “control”, and each Grantor shall promptly notify the
Administrative Agent and the other Secured Parties of such Grantor’s acquisition
of any such Collateral, and (B) be a “protected purchaser” (as defined in
Section 8-303 of the New York UCC); (ii) with respect to Collateral other than
certificated securities and goods covered by a document in the possession of a
Person other than such Grantor, the Administrative Agent or the First Lien
Administrative Agent (as bailee for the Administrative Agent), such Grantor
shall obtain written acknowledgment that such Person holds possession for the
Administrative Agent’s benefit; and (iii) with respect to any Collateral
constituting Goods that are in the possession of a bailee, such Grantor shall
provide prompt notice to the Administrative Agent and the other Secured Parties
of any such Collateral then in the possession of such bailee, and such Grantor
shall take or cause to be taken all actions (other than any actions required to
be taken by the Administrative Agent or any other Secured Party) necessary or
requested by the Administrative Agent to cause the Administrative Agent to have
a perfected security interest in such Collateral under applicable law.

 

(d)                                 This Section 6.02 and the obligations
imposed on each Grantor by this Section 6.02 shall be interpreted as broadly as
possible in favor of the Administrative Agent and the other Secured Parties in
order to effectuate the purpose and intent of this Agreement.

 

Section 6.03  Maintenance of Records.  Such Grantor will keep and maintain at
its own cost and expense satisfactory and complete records of the Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to the Accounts.  For the Administrative Agent’s and the
other Secured Parties’ further security, the Administrative Agent, for the
ratable benefit of the Secured Parties, shall have a security interest in all of
such Grantor’s books and records pertaining to the Collateral, and such Grantor
shall turn over any such books and records to the Administrative Agent or to its
representatives during normal business hours at the request of the
Administrative Agent and shall provide such clerical and other assistance as may
be reasonably requested with regard thereto.

 

Section 6.04  Right of Inspection.  The Administrative Agent and its respective
representatives shall at all times have full and free access during normal
business hours to all the books, correspondence and records of such Grantor, and
the Administrative Agent and its respective representatives may examine the
same, take extracts therefrom and make photocopies thereof and shall at all
times also have the right to enter into and upon any premises where any of

 

14

--------------------------------------------------------------------------------


 

the Collateral (including, without limitation, Inventory or Equipment) is
located for the purpose of inspecting the same, observing its use or otherwise
protecting its interests therein, and such Grantor agrees to render to the
Administrative Agent and its respective representatives, at such Grantor’s sole
cost and expense, such clerical and other assistance as may be reasonably
requested with regard to any of the foregoing; provided, that so long as no
Event of Default has occurred and is continuing, such Grantor shall only be
responsible to reimburse the fees and expenses of the Administrative Agent for
two visits per calendar year, notwithstanding anything to the contrary in this
Agreement.

 

Section 6.05  Further Identification of Collateral.  Such Grantor will furnish
to the Administrative Agent and the Lenders from time to time, at such Grantor’s
sole cost and expense, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

 

Section 6.06  Changes in Locations, Name, etc.  Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Grantor maintains any Collateral or is organized.  Without limitation
of any other covenant herein, such Grantor will not cause or permit (a) any
change to be made in its name, identity or corporate structure or (b) any change
to the identity of any warehouseman, common carrier, other third-party
transporter, bailee or any agent or processor in possession or control of any
Collateral or (c) such Grantor’s jurisdiction of organization or (d) the
location of any Collateral, unless such Grantor shall have first (i) notified
the Administrative Agent and the other Secured Parties of such change at least
thirty (30) days prior to the effective date of such change, and (ii) taken all
action reasonably requested by the Administrative Agent or any other Secured
Party for the purpose of maintaining the perfection and priority of the
Administrative Agent’s security interests under this Agreement.  In any notice
furnished pursuant to this Section 6.06, such Grantor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.

 

Section 6.07  Compliance with Contractual Obligations.  Such Grantor will
perform and comply in all material respects with all its contractual obligations
relating to the Collateral (including, without limitation, with respect to the
goods or services, the sale or lease or rendition of which gave rise or will
give rise to each Account).

 

Section 6.08  Limitations on Dispositions of Collateral.  The Administrative
Agent and the other Secured Parties do not authorize, and such Grantor agrees
not to sell, transfer, lease or otherwise dispose of any of the Collateral, or
attempt, offer or contract to do so except to the extent expressly permitted by
the Credit Agreement.

 

Section 6.09  Pledged Securities.

 

(a)                                  If such Grantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any

 

15

--------------------------------------------------------------------------------


 

reorganization), option or rights in respect of the capital stock or other
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, however, that if the foregoing occurs
prior to the Discharge of First Lien Obligations, such Grantor shall accept the
same as the agent of the First Lien Administrative Agent (for itself and as
bailee for the Administrative Agent) and the Senior Secured Parties, hold the
same in trust for the First Lien Administrative Agent (for itself and as bailee
for the Administrative Agent) and the Senior Secured Parties and deliver the
same forthwith to the First Lien Administrative Agent, for itself and as bailee
for the Administrative Agent, in the exact form received, duly indorsed by such
Grantor to the First Lien Administrative Agent, if required, together with an
undated stock power or other equivalent instrument of transfer acceptable to the
Administrative Agent covering such certificate or instrument duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the First Lien Administrative Agent, for
itself and as bailee for the Administrative Agent, subject to the terms hereof,
as additional collateral security for the Obligations.

 

(b)                                 Subject to the terms of the Intercreditor
Agreement, without the prior written consent of the Administrative Agent, such
Grantor will not (i) unless otherwise permitted hereby, vote to enable, or take
any other action to permit, any Issuer to issue any stock or other equity
interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any stock or
other equity interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien except for Excepted Liens or option in favor of, or any claim of
any Person with respect to, any of the Pledged Securities or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement or any other Security Instrument, Liens on Property securing the Debt
under the Senior Revolving Credit Documents or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 6.09(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Section 7.01(c) and Section 7.05 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.01(c) or Section 7.05 with respect to the Pledged
Securities issued by it.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Such Grantor shall furnish to the
Administrative Agent or the First Lien Administrative Agent, as the case may be,
such stock powers and other equivalent instruments of transfer as may be
required by the Administrative Agent to assure the transferability of and the
perfection of the security interest in the Pledged Securities when and as often
as may be reasonably requested by the Administrative Agent.

 

(e)                                  The Pledged Securities will at all times
constitute not less than 100% of the capital stock or other equity interests of
the Issuer thereof owned by any Grantor.  Each Grantor will not permit any
Issuer of any of the Pledged Securities to issue any new shares (or other
interests) of any class of capital stock or other equity interests of such
Issuer without the prior written consent of the Administrative Agent.

 

Section 6.10  Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts.  Such Grantor will not (i) amend, modify, terminate or
waive any provision of any Chattel Paper, Instrument or any agreement giving
rise to an Account or Payment Intangible in any manner which could reasonably be
expected to have a Material Adverse Effect on the value of such Chattel Paper,
Instrument, Payment Intangible or Account as Collateral, or (ii) fail to
exercise promptly and diligently each and every material right which it may have
under any Chattel Paper, Instrument and each agreement giving rise to an Account
or Payment Intangible (other than any right of termination).  Such Grantor shall
deliver to the Administrative Agent a copy of each material demand, notice or
document received by it relating in any way to any Chattel Paper, Instrument or
any agreement giving rise to an Account or Payment Intangible.

 

Section 6.11  Analysis of Accounts, Etc.  The Administrative Agent shall have
the right from time to time to make test verifications of the Accounts, Chattel
Paper and Payment Intangibles in any manner and through any medium that it
reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may require in connection therewith.  At any time and from
time to time, upon the Administrative Agent’s request and at the expense of each
Grantor, such Grantor shall furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts, Chattel Paper and Payment Intangibles, and all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Accounts, Chattel Paper and Payment Intangibles, including,
without limitation, all original orders, invoices and shipping receipts.

 

Section 6.12  Instruments and Tangible Chattel Paper.  If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper, such Instrument or Tangible Chattel
Paper shall be immediately delivered to the First Lien Administrative Agent, as
bailee for the Administrative Agent, duly endorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

Section 6.13  Maintenance of Equipment.  Such Grantor will maintain each item of
Equipment in good operating condition, ordinary wear and tear and immaterial
impairments of value and damage by the elements excepted, and will provide all
maintenance, service and repairs necessary for such purpose.

 

17

--------------------------------------------------------------------------------


 

Section 6.14  Patents and Trademarks.

 

(a)                                  Such Grantor (either itself or through
licensees) will, except with respect to any Trademark that such Grantor shall
reasonably determine is of negligible economic value to it, (i) continue to use
each Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) employ such Trademark with the
appropriate notice of registration, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any Trademark may become invalidated.

 

(b)                                 Such Grantor will not, except with respect
to any Patent that such Grantor shall reasonably determine is of negligible
economic value to it, do any act, or omit to do any act, whereby any Patent may
become abandoned or dedicated.

 

(c)                                  Such Grantor will notify the Administrative
Agent and the other Secured Parties immediately if it knows, or has reason to
know, that any application or registration relating to any Patent or Trademark
that is material to the business or operations of such Grantor or the Grantors
taken as a whole may become abandoned or dedicated, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office or any court or tribunal in any country) regarding
such Grantor’s ownership of any such Patent or Trademark or its right to
register the same or to keep and maintain the same.

 

(d)                                 Whenever a Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Patent or Trademark with the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof, such Grantor shall report such filing to the
Administrative Agent and the other Secured Parties in connection with the
delivery by the Borrower of the compliance certificates required pursuant to
Section 8.01(c) of the Credit Agreement.  Upon request of the Administrative
Agent, such Grantor shall execute and deliver any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the other Secured Parties’
security interest in any Patent or Trademark and the goodwill and General
Intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby constitutes the Administrative Agent its attorney-in-fact to
execute and file all such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power being coupled with an
interest is irrevocable until the Obligations are paid in full and the
Commitments are terminated.

 

(e)                                  Such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each

 

18

--------------------------------------------------------------------------------


 

registration of the Patents and Trademarks that are material to the business or
operations of such Grantor or the Grantors taken as a whole, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

 

(f)                                    In the event that any Patent or Trademark
included in the Collateral is infringed, misappropriated or diluted by a third
party, such Grantor shall promptly notify the Administrative Agent and the other
Secured Parties after it learns thereof and shall, unless such Grantor shall
reasonably determine that such Patent or Trademark is of negligible economic
value to such Grantor which determination such Grantor shall promptly report to
the Administrative Agent and the other Secured Parties, promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or take such other actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Patent or
Trademark.

 

Section 6.15  Commercial Tort Claims.  If such Grantor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, such Grantor shall, within thirty (30) days after such Commercial Tort
Claim satisfies such requirements, notify the Administrative Agent and the other
Secured Parties in a writing signed by such Grantor containing a brief
description thereof, and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Administrative Agent and the other
Secured Parties.  The provisions of the preceding sentence shall apply only to a
Commercial Tort Claim that satisfies the following requirements:  (i) the
monetary value claimed by or payable to the relevant Grantor in connection with
such Commercial Tort Claim shall exceed $500,000, and either (ii) (A) such
Grantor shall have filed a law suit or counterclaim or otherwise commenced legal
proceedings (including, without limitation, arbitration proceedings) against the
Person against whom such Commercial Tort Claim is made, or (B) such Grantor and
the Person against whom such Commercial Tort Claim is asserted shall have
entered into a settlement agreement with respect to such Commercial Tort Claim. 
In addition, to the extent that the existence of any Commercial Tort Claim held
or acquired by any Grantor is disclosed by such Grantor in any public filing
with the Securities Exchange Commission or any successor thereto or analogous
Governmental Authority, or to the extent that the existence of any such
Commercial Tort Claim is disclosed in any press release issued by any Grantor,
then, upon the request of the Administrative Agent, the relevant Grantor shall,
within thirty (30) days after such request is made, transmit to the
Administrative Agent and the other Secured Parties a writing signed by such
Grantor containing a brief description of such Commercial Tort Claim and
granting to the Administrative Agent in such writing (for the benefit of the
Secured Parties) a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Administrative Agent and the other Secured Parties.

 

Section 6.16  Letter-of-Credit Rights.  If any Grantor shall at any time be
entitled to Letter-of-Credit Rights in excess of $500,000, such Grantor shall
notify the Administrative Agent of such rights in connection with the delivery
by the Borrower of the compliance certificates required pursuant to Section
8.01(c) of the Credit Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VII
Remedial Provisions

 

Section 7.01  Pledged Securities.

 

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 7.01(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Securities.

 

(b)                                 If an Event of Default shall occur and be
continuing (and subject to the Intercreditor Agreement), then at any time in the
Administrative Agent’s discretion without notice, (i) the Administrative Agent
shall have the right to receive any and all cash dividends, payments or other
Proceeds paid in respect of the Pledged Securities and make application thereof
to the Obligations in accordance with Section 10.02 of the Credit Agreement, and
(ii) any or all of the Pledged Securities shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Securities at any meeting of shareholders (or other equivalent
body) of the relevant Issuer or Issuers or otherwise and (y) any and all rights
of conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder (and each Issuer party hereto hereby agrees) to, upon the Discharge of
First Lien Obligations, (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

 

(d)                                 After the occurrence and during the
continuation of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then

 

20

--------------------------------------------------------------------------------


 

all rights of the Grantor in respect thereof to exercise the voting and other
consensual rights which such Grantor would otherwise be entitled to exercise
with respect to the Pledged Securities issued by such Issuer shall cease, and
all such rights shall thereupon become vested in the Administrative Agent
(subject to the Intercreditor Agreement) who shall thereupon have the sole right
to exercise such voting and other consensual rights, but the Administrative
Agent shall have no duty to exercise any such voting or other consensual rights
and shall not be responsible for any failure to do so or delay in so doing.

 

Section 7.02  Collections on Accounts, Etc.  The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles, provided that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  Upon the request of the Administrative
Agent at any time after the occurrence and during the continuance of an Event of
Default, each Grantor shall notify the Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the First
Lien Administrative Agent, as bailee for the Administrative Agent, and for the
ratable benefit of the Senior Lenders and the Secured Parties and that payments
in respect thereof shall be made directly to (a) the First Lien Administrative
Agent prior to the Discharge of First Lien Obligations and (b) the
Administrative Agent after the Discharge of First Lien Obligations.  After the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may in its own name or in the name of others communicate
with the Account Debtors to verify with them to its satisfaction the existence,
amount and terms of any Accounts, Chattel Paper or Payment Intangibles.

 

Section 7.03  Proceeds.  If required by the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles, when
collected or received by each Grantor, and any other cash or non-cash Proceeds
received by each Grantor upon the sale or other disposition of any Collateral,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
First Lien Administrative Agent, as agent or bailee of the Administrative Agent,
if required, in a special collateral account maintained by the First Lien
Administrative Agent, subject to withdrawal by the First Lien Administrative
Agent (for itself and as bailee for the Administrative Agent) for the ratable
benefit of the Senior Lenders prior to the Discharge of First Lien Obligations
and thereafter to withdrawal by the Administrative Agent for the ratable benefit
of the Secured Parties only, as hereinafter provided, and, until so turned over,
shall be held by such Grantor in trust for the First Lien Administrative Agent
for the ratable benefit of the Senior Lenders or the Administrative Agent for
the ratable benefit of the Secured Parties (as applicable) segregated from other
funds of any such Grantor.  Each deposit of any such Proceeds shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.  All Proceeds (including, without
limitation, Proceeds constituting collections of Accounts, Chattel Paper,
Instruments) while held by the First Lien Administrative Agent or the
Administrative Agent (or by any Grantor in trust for the First Lien
Administrative Agent for the ratable benefit of the Senior Lenders or the
Administrative Agent for the ratable benefit of the Secured Parties (as
applicable)) shall continue to be collateral security for all of the Obligations
and shall not constitute payment thereof until applied as hereinafter provided. 
At such intervals as may be agreed upon by each Grantor and the Administrative
Agent (subject to the Intercreditor Agreement), or, if an Event of Default shall
have occurred and be continuing, at

 

21

--------------------------------------------------------------------------------


 

any time at the Administrative Agent’s election (subject to the Intercreditor
Agreement), the Administrative Agent shall apply all or any part of the funds on
deposit in said special collateral account on account of the Obligations in such
order as the Administrative Agent may elect, and any part of such funds which
the Administrative Agent elects not so to apply and deems not required as
collateral security for the Obligations shall be paid over from time to time by
the Administrative Agent to each Grantor or to whomsoever may be lawfully
entitled to receive the same.

 

Section 7.04  New York UCC and Other Remedies.

 

(a)                                  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise in its discretion, in addition to all other rights, remedies, powers
and privileges granted to them in this Agreement, the other Loan Documents and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights, remedies, powers and privileges of a secured party
under the New York UCC (whether the New York UCC is in effect in the
jurisdiction where such rights, remedies, powers or privileges are asserted) or
any other applicable law or otherwise available at law or equity.  Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk.  The Administrative Agent or any other Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  If an Event of Default
shall occur and be continuing, each Grantor further agrees, at the
Administrative Agent’s request (subject to the Intercreditor Agreement), to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere.  Any such sale or transfer by the
Administrative Agent either to itself or to any other Person shall be absolutely
free from any claim of right by Grantor, including any equity or right of
redemption, stay or appraisal which Grantor has or may have under any rule of
law, regulation or statute now existing or hereafter adopted.  Upon any such
sale or transfer, the Administrative Agent shall have the right to deliver,
assign and transfer to the purchaser or transferee thereof the Collateral so
sold or transferred.  The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 7.04, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 10.02 of the Credit Agreement,

 

22

--------------------------------------------------------------------------------


 

and only after such application and after the payment by the Administrative
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615 of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder.  If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the proceeds of
the same towards payment of the Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.  The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral.

 

Section 7.05  Private Sales of Pledged Securities.  Each Grantor recognizes that
the Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Securities for the period of time necessary
to permit the Issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
Issuer would agree to do so.  Each Grantor agrees to use its commercially
reasonable efforts to do or cause to be done all such other acts as may
reasonably be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section 7.05 valid and binding and in
compliance with any and all other applicable Governmental Requirements.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.05 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.05 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.

 

Section 7.06  Waiver; Deficiency.  To the extent permitted by applicable law,
each Grantor waives and agrees not to assert any rights or privileges which it
may acquire under the New York UCC or any other applicable law.  Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any other Secured Party to collect such deficiency.

 

23

--------------------------------------------------------------------------------


 

Section 7.07  Non-Judicial Enforcement.  The Administrative Agent may enforce
its rights hereunder without prior judicial process or judicial hearing, and to
the extent permitted by law, each Grantor expressly waives any and all legal
rights which might otherwise require the Administrative Agent to enforce its
rights by judicial process.

 

ARTICLE VIII
The Administrative Agent

 

Section 8.01  Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

 

(a)                                  Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all reasonably appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     pay or discharge taxes and Liens levied
or placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.04 or Section 7.05, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Instrument, General Intangible, Chattle
Paper or Payment Intangible or with respect to any other Collateral, and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any all such moneys due under any Account, Instrument or 
General Intangible or with respect to any other Collateral whenever payable; (C)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (D) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (E) receive, change the address for delivery, open
and dispose of mail addressed to any Grantor, and to execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other

 

24

--------------------------------------------------------------------------------


 

right in respect of any Collateral; (G) defend any suit, action or proceeding
brought against such Grantor with respect to any Collateral; (H) settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, give such discharges or releases as the Administrative Agent may deem
appropriate; (I) assign any Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (J) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing and in accordance with the Intercreditor
Agreement.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 8.01,
together with interest thereon at the post-default rate specified in Section
3.02(c) of the Credit Agreement from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue and in compliance
hereof.  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

 

Section 8.02  Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account and shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which comparable secured parties accord comparable collateral.  Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other

 

25

--------------------------------------------------------------------------------


 

Secured Parties hereunder are solely to protect the Administrative Agent’s and
the other Secured Parties’ interests in the Collateral and shall not impose any
duty upon the Administrative Agent or any other Secured Party to exercise any
such powers.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct. 
To the fullest extent permitted by applicable law, the Administrative Agent
shall be under no duty whatsoever to make or give any presentment, notice of
dishonor, protest, demand for performance, notice of non-performance, notice of
intent to accelerate, notice of acceleration, or other notice or demand in
connection with any Collateral or the Obligations, or to take any steps
necessary to preserve any rights against any Grantor or other Person or
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters.  Each Grantor, to the
extent permitted by applicable law, waives any right of marshaling in respect of
any and all Collateral, and waives any right to require the Administrative Agent
or any other Secured Party to proceed against any Grantor or other Person,
exhaust any Collateral or enforce any other remedy which the Administrative
Agent or any other Secured Party now has or may hereafter have against each
Grantor, any Grantor or other Person.

 

Section 8.03  Execution of Financing Statements.  Pursuant to the New York UCC
and any other applicable law, each Grantor authorizes the Administrative Agent,
its counsel or its representative, at any time and from time to time, to file or
record financing statements, continuation statements, amendments thereto and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement. 
Additionally, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as “all assets
of the Grantor”, “all personal property of the Grantor” or words of similar
effect.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

Section 8.04  Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

26

--------------------------------------------------------------------------------


 

ARTICLE IX

Subordination of Indebtedness

 

Section 9.01  Subordination of All Guarantor Claims.  As used herein, the term
“Guarantor Claims” shall mean all debts and obligations of the Borrower or any
other Grantor to any Grantor, whether such debts and obligations now exist or
are hereafter incurred or arise, or whether the obligation of the debtor thereon
be direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or obligations be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by. After and during the continuation of an Event of
Default, no Grantor shall receive or collect, directly or indirectly, from any
obligor in respect thereof any amount upon the Guarantor Claims.

 

Section 9.02  Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Administrative Agent on behalf of the Secured Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims.  Each Grantor hereby assigns such dividends and payments to
the Administrative Agent for the benefit of the Secured Parties for application
against the Obligations as provided under Section 10.02 of the Credit
Agreement.  Should any Agent or Secured Party receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantor, shall constitute a credit upon the
Guarantor Claims, then upon payment in full of the Obligations, the intended
recipient shall become subrogated to the rights of the Administrative Agent and
the other Secured Parties to the extent that such payments to the Administrative
Agent and the other Secured Parties on the Guarantor Claims have contributed
toward the liquidation of the Obligations, and such subrogation shall be with
respect to that proportion of the Obligations which would have been unpaid if
the Administrative Agent and the other Secured Parties had not received
dividends or payments upon the Guarantor Claims.

 

Section 9.03  Payments Held in Trust.  In the event that notwithstanding Section
9.01 and Section 9.02, any Grantor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, then it agrees: (a) to hold
in trust prior to the Discharge of First Lien Obligations for the First Lien
Administrative Agent and the Senior Lenders and after the Discharge of First
Lien Obligations for the Administrative Agent and the other Secured Parties an
amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
First Lien Administrative Agent for the benefit of the Senior Lenders or to the
Administrative Agent, for the benefit of the Secured Parties (as applicable);
and each Grantor covenants promptly to pay the same to the First Lien
Administrative Agent or the Administrative Agent (as applicable).

 

Section 9.04  Liens Subordinate.  Each Grantor agrees that, until the
Obligations are paid in full and the total Commitments terminated, any Liens
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Obligations, regardless of
whether such encumbrances in favor of such Grantor, the Administrative Agent or
any other Secured Party presently exist or are hereafter created or attach. 
Without the prior written consent of the Administrative Agent, no Grantor,
during the

 

27

--------------------------------------------------------------------------------


 

period in which any of the Obligations are outstanding or the total Commitments
are in effect, shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Guarantor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

 

Section 9.05  Notation of Records.  Upon the request of the Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Guarantor Claims accepted by or held by any Grantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement and the First Lien
Guarantee and Collateral Agreement.

 

ARTICLE X

Miscellaneous

 

Section 10.01  Waiver.  No failure on the part of the Administrative Agent or
any other Secured Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under any of the
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.02  Notices.  All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

 

Section 10.03  Payment of Expenses, Indemnities, Etc.

 

(a)                                  Each Grantor agrees to pay or promptly
reimburse the Administrative Agent and each other Secured Party for all
advances, charges, costs and expenses (including, without limitation, all costs
and expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of the Administrative Agent or any other Secured Party
under this Agreement, (ii) any actual or attempted sale, lease, disposition,
exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such costs and expenses incurred in
any bankruptcy, reorganization, workout or other similar proceeding, or (iii)
collecting against such Grantor under the guarantee contained in Article II or

 

28

--------------------------------------------------------------------------------


 

otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party.

 

(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable costs, reasonable expenses or disbursements of any kind or nature
whatsoever (including, without limitation, court costs and reasonable attorneys’
fees, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement) incurred because
of, incident to, or with respect to, the Collateral (including, without
limitation, any exercise of rights or remedies in connection therewith) or the
execution, delivery, enforcement, performance and administration of this
Agreement, to the extent the Borrower would be required to do so pursuant to
Section 12.03 of the Credit Agreement.  All amounts for which any Grantor is
liable pursuant to this Section 10.03 shall be due and payable by such Grantor
to the Secured Parties upon demand.

 

Section 10.04  Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.

 

Section 10.05  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns permitted under the Credit Agreement; provided that except as set forth
in Section 9.11 of the Credit Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the Lenders.

 

Section 10.06  Invalidity.  In the event that any one or more of the provisions
contained in this Agreement or in any of the Loan Documents to which a Grantor
is a party shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or such other Loan Document and the
remaining provisions hereof shall remain in full force and effect and shall be
liberally construed to carry out the provisions and intent hereof; provided, if
any one or more of the provisions contained in this Agreement shall be
determined or held to be invalid or unenforceable because such provision is
overly broad as to duration, geographic scope, activity, subject or otherwise,
such provision shall be deemed amended (and any court or other tribunal shall be
entitled to reform this Agreement accordingly) by limiting and reducing it to
the extent necessary to make such provision valid and enforceable

 

Section 10.07  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

Section 10.08  Survival.  The obligations of the parties under Section 10.03
shall survive the repayment of the Loans and the termination of the Credit
Agreement and total Commitments.  To the extent that any payments on the
Obligations or proceeds of any Collateral are

 

29

--------------------------------------------------------------------------------


 

subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Obligations so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Administrative Agent’s and the
other Secured Parties’ Liens, security interests, rights, powers and remedies
under this Agreement and each Security Instrument shall continue in full force
and effect.  In such event, each Security Instrument shall be automatically
reinstated and each Grantor shall take such action as may be reasonably
requested by the Administrative Agent and the other Secured Parties to effect
such reinstatement.

 

Section 10.09  Captions.  Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

Section 10.10  No Oral Agreements.  The Loan Documents (other than the Letters
of Credit) embody the entire agreement and understanding between the parties and
supersede all other agreements and understandings between such parties relating
to the subject matter hereof and thereof.  The Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties.  There are
no unwritten oral agreements between the parties.

 

Section 10.11  Governing Law; Submission to Jurisdiction.

 

(a)                                  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

(b)                                 Any legal action or proceeding with respect
to this Agreement or any other Loan Documents to which a Grantor is a party
shall be brought in the courts of the State of New York or of the United States
of America for the Southern District of New York, and each of the Lenders, the
Administrative Agent and each Grantor hereby accepts for itself and (to the
extent permitted by law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Each of the Lenders,
the Administrative Agent and the Grantors hereby irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in such respective
jurisdictions.  This submission to jurisdiction is non-exclusive and does not
preclude the Administrative Agent or any Lender from obtaining jurisdiction over
such Grantor in any court otherwise having jurisdiction.

 

(c)                                  Each of the Lenders, the Administrative
Agent and the Grantors irrevocably consents to the service of process of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such Person
at the address specified on its signature page of this Agreement or the Credit
Agreement, as applicable, such service to become effective thirty (30) days
after such mailing.  Nothing herein shall affect the right of the Administrative
Agent or any Lender or any holder of a Note or Grantor to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against such Grantor in any other jurisdiction.

 

30

--------------------------------------------------------------------------------


 

(d)                                 Each Grantor and each Lender hereby (i)
irrevocably and unconditionally waive, to the fullest extent permitted by law,
trial by jury in any legal action or proceeding relating to this Agreement or
any other Loan Document and for any counterclaim therein; (ii) irrevocably
waive, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any such litigation any special, exemplary, punitive or
consequential damages, or damages other than, or in addition to, actual damages;
(iii) certify that no party hereto nor any representative or agent of counsel
for any party hereto has represented, expressly or otherwise, or implied that
such party would not, in the event of litigation, seek to enforce the foregoing
waivers, and (iv) acknowledge that it has been induced to enter into this
Agreement, the Loan Documents and the transactions contemplated hereby and
thereby by, among other things, the mutual waivers and certifications contained
in this Section 10.11.

 

Section 10.12  Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Lenders.

 

(d)                                 each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the Security Instruments
and agrees that it is charged with notice and knowledge of the terms of this
Agreement and the Security Instruments; that it has in fact read this Agreement
and is fully informed and has full notice and knowledge of the terms, conditions
and effects of this Agreement; that it has been represented by independent legal
counsel of its choice throughout the negotiations preceding its execution of
this Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the Security Instruments on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”

 

(e)                                  each Grantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Grantor otherwise may have against
the Borrower, any other Grantor, the Secured Parties or any other Person or
against any collateral.  If,

 

31

--------------------------------------------------------------------------------


 

notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.

 

Section 10.13  Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 8.14 of the
Credit Agreement and is not a signatory hereto shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.

 

Section 10.14  Set-Off.  Each Grantor agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Secured
Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset balances held by it or by any of its Affiliates for account of any
Grantor or any Subsidiary at any of its offices, in United States dollars or in
any other currency against any principal of or interest on any of such Secured
Party’s Loans, or any other amount due and payable to such Secured Party
hereunder, which is not paid when due (regardless of whether such balances are
then due to such Person), in which case it shall promptly notify the Borrower
and the Administrative Agent thereof, provided that such Secured Party’s failure
to give such notice shall not affect the validity thereof.

 

Section 10.15  Releases.

 

(a)                                  Release Upon Payment in Full.  The grant of
a security interest hereunder and all of rights, powers and remedies in
connection herewith shall remain in full force and effect until the
Administrative Agent has (i) retransferred and delivered all Collateral in its
possession to the Grantors, and (ii) executed a written release or termination
statement and reassigned to the Grantors without recourse or warranty any
remaining Collateral and all rights conveyed hereby.  Upon the sale, transfer or
other disposition of Collateral permitted pursuant to the terms of Section 9.12
of the Credit Agreement, the Administrative Agent, at the written request and
expense of the Borrower, will promptly release such Collateral to the Grantors. 
Additionally, upon the complete payment of the Obligations, the termination of
the Credit Agreement and the total Commitments and the compliance by the
Grantors with all covenants and agreements hereof, the Administrative Agent, at
the written request and expense of the Borrower, will promptly release, reassign
and transfer the Collateral to the Grantors and declare this Agreement to be of
no further force or effect.

 

(b)                                 Further Assurances.  If any of the
Collateral shall be sold, transferred or otherwise disposed of by any Grantor in
a transaction permitted by the Credit Agreement, then the Administrative Agent,
at the request and sole expense of such Grantor, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral and the
capital stock of such Grantor.  At the request and sole expense of the Borrower,
a Grantor shall be released from its obligations hereunder in the event that all
the capital stock of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying

 

32

--------------------------------------------------------------------------------


 

the relevant Grantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9-620 of the New York UCC, no action
taken or omission to act by the Administrative Agent or the other Secured
Parties hereunder, including, without limitation, any exercise of voting or
consensual rights or any other action taken or inaction, shall be deemed to
constitute a retention of the Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect, until the Administrative Agent and the
other Secured Parties shall have applied payments (including, without
limitation, collections from Collateral) towards the Obligations in the full
amount then outstanding or until such subsequent time as is provided in Section
10.15(a).

 

Section 10.16  Reinstatement.  The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Grantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

Section 10.17  Acceptance.  Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

 

Section 10.18  Amended and Restated Intercreditor Agreement.  Reference is made
to the Amended and Restated Intercreditor Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among the Company, Wells Fargo Bank,
National Association, as First Lien Administrative Agent (as defined therein),
and Wells Fargo Energy Capital, Inc., as Second Lien Administrative Agent (as
defined therein). Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Administrative Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement.  In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall control.

 

Section 10.19  Existing Guarantee and Collateral Agreement.  The Credit
Agreement and any Notes issued in connection therewith have been given in
renewal, extension, rearrangement and increase, and not in extinguishment of the
obligations under the Existing Credit Agreement and the notes and other
documents related thereto.  All Liens, deeds of trust, mortgages, assignments
and security interests securing the Existing Credit Agreement and the
obligations

 

33

--------------------------------------------------------------------------------


 

relating thereto, including the Liens, assignments and security interests of the
Existing Guaranty, are hereby ratified, confirmed, renewed, extended, brought
forward and rearranged as security for such Grantor’s Obligations in addition to
and cumulative of the Liens, assignments and security interests of this
Agreement.  None of the Liens and security interests created pursuant to the
Existing Guaranty are released.  Additionally, the substantive rights and
obligations of the parties hereto shall be governed by this Agreement, rather
than the Existing Guaranty.

 

[Reminder of Page Intentionally Left Blank.

 

Signature Page of Borrower and Administrative Agent Follows.]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

 

 

BORROWER:

KODIAK OIL & GAS (USA) INC., a Colorado
corporation

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

SIGNATURE PAGE

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as
of the date hereof by:

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO ENERGY CAPITAL, INC.

 

 

 

 

 

By:

/s/ Bryan McDavid

 

 

Bryan McDavid

 

 

Director

 

SIGNATURE PAGE

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTORS

 

1.

 

Kodiak Oil & Gas (USA) Inc.

 

Notice Address:

 

1625 Broadway, Suite 250

Denver, Colorado 80202

Attention: James P. Henderson

Telephone: 303-592-8030

Facsimile: 303-592-8071

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

None.

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

1.                                       Filing of UCC-1 financing statement
with the Secretary of State of the State of New York

 

Actions with respect to Pledged Securities

 

1.                                       Delivery to the Senior Administrative
Agent of all Pledged Securities consisting of certificated securities, in each
case properly endorsed for transfer in blank.

 

Description of Commercial Tort Claims

 

None

 

Actions with respect to Letter-of-Credit Rights in excess of $500,000

 

None

 

Actions with respect to Equipment Covered by a Certificate of Title

 

Notation of the Administrative Agent’s security interest on the certificate of
title of each item of Equipment

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 4

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF

ORGANIZATION, ORGANIZATIONAL IDENTIFICATION

NUMBER, TAXPAYOR IDENTIFICATION NUMBER AND

CHIEF EXECUTIVE OFFICE

 

1.

 

Kodiak Oil & Gas (USA) Inc., a Colorado corporation

 

 

Organizational Identification Number: 20031303362

 

 

Taxpayer Identification Number: 57-1191218

 

 

Chief Executive Office:

1625 Broadway, Suite 250

 

 

 

Denver, Colorado 80202

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 5

 

PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE

 

1.

 

Kodiak Oil & Gas (USA) Inc., a Colorado corporation

 

 

Prior Names: None

 

 

Prior Chief Executive Office:

1625 Broadway, Suite 330

 

 

 

Denver, Colorado 80202

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 6

 

PATENTS AND PATENT LICENSES

 

None.

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 7

 

TRADEMARKS AND TRADEMARK LICENSES

 

None.

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement dated as of October [ ], 2011 (the
“Agreement”), made by the Grantors parties thereto for the benefit of Wells
Fargo Energy Capital, Inc., as Administrative Agent.  The undersigned agrees for
the benefit of the Administrative Agent and the Lenders as follows:

 

1.                                       The undersigned will be bound by the
terms of the Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

 

2.                                       The terms of Sections 6.02(c) and 6.03
of the Agreement shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Sections 6.02(c) and 6.03 of the
Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------

*This consent is necessary only with respect to any Issuer which is not also a
Grantor.  This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

Annex I

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of                     , 201    , made by
                                                                                             ,
a                              corporation (the “Additional Grantor”), in favor
of WELLS FARGO ENERGY CAPITAL, INC., as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, KODIAK OIL & GAS (USA) INC. (the “Borrower”), the Lenders, the
Administrative Agent and the other Agents, have entered into an Amended and
Restated Second Lien Credit Agreement, dated as of October [ ], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Amended and Restated Guarantee and
Collateral Agreement, dated as of October [ ], 2011 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Administrative Agent for the benefit of the Lenders and
Affiliates of the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, the Additional Grantor, as
provided in Section 10.13 of the Guarantee and Collateral Agreement, hereby
becomes a party to the Guarantee and Collateral Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder and expressly
grants to the Administrative Agent, for the benefit of the Secured Parties (as
defined in the Guarantee and Collateral Agreement), a security interest in all
Collateral owned by such Additional Grantor to secure all of such Additional
Grantor’s obligations and liabilities thereunder.  The information set forth in
Annex 1-A hereto is hereby added to the information set forth in Schedules 1
through 5 to the Guarantee and Collateral Agreement.  The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Article V of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.

 

GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

2.                                       Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Annex I - 2

 

--------------------------------------------------------------------------------